DETAILED ACTION

EXAMINER’S REMARKS
The after final claim amendment filed September 2, 2022 has been entered.
Claim 1 of the claim amendment filed September 2, 2022 has been amended to incorporate the limitations of Claims 2-3 of the claim amendment filed April 27, 2022.
The rejections to 35 USC 112(b) in the Final Rejection mailed May 4, 2022 have been withdrawn in view of the amendments.
The rejections to 35 USC 103(a) in the Final Rejection mailed May 4, 2022 have been maintained herein.  Claim 1 of the claim amendment filed September 2, 2022 is rejected for the same reasons enumerated as the rejection of Claims 1-3 under 35 USC 103(a) to Prakash et al. US 2014/0272068 in the Final Rejection mailed May 4, 2022.  Claim 9 of the claim amendment filed September 2, 2022 is rejected for the same reasons enumerated as the rejection of Claim 9 under 35 USC 103(a) to Prakash et al. US 2014/0272068 in the Final Rejection mailed May 4, 2022.

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks that the disclosure that Prakash discloses using sweetener enhancers at concentrations from about 1 ppm to about 500 ppm is limited and not as broad as Examiner suggests.  Applicant contends that Prakash et al. teaches that the sweetness enhancer can be present in a concentration from about 1 ppm to about 500 ppm as long as it is at or below the sweetness recognition threshold concentration.  Applicant contends that Prakash et al. teaches using sweetness enhancers such as rebaudioside F only at concentrations below the sweetness recognition threshold, which is “the lowest known concentration of a sweet compound that is perceivable by the human sense of taste (‘068, Paragraph [0038]).  Applicant points to Table 2 of WO 2011/090709 that allegedly shows that Rebaudioside F generally has a sweetness recognition threshold of approximately 30 ppm (reporting 25 ppm for sweetness recognition threshold for Rebaudioside F.  Applicant continues on Pages 6-7 of the Remarks that the broad range disclosed in Prakash accommodates the sweetness recognition threshold concentrations of dozens of sweetness enhancers which vary considerably across that range and that each of the different rebaudiosides has a distinct sweetness profile that is independent of the others and argues that the skilled artisan would understand that using Rebaudioside F at a concentration of 345 ppm would render the beverage undrinkable due to an excessively sweet taste and points to a specific example wherein Prakash et al. teaches using Rebaudioside F at a concentration of about 30 ppm (‘068, Paragraph [0044]).
Examiner first notes that Claim 1 does not specify what type of food or beverage the method is being applied to.  Claim 1 recites “A method of enhancing the sweetness of a sweetener.”  Claim 1 never specifies any particular beverage or foodstuff.  Given that Prakash et al. teaches an overlapping range for the claimed concentration of sweetness enhancer of about 50 ppm to about 200 ppm (‘068, Paragraph [0039]) wherein the sweetness enhancer is rebaudioside F (‘068, Paragraph [0040]), an obviousness rejection is supported.  Where the claimed sweetness enhancer concentration ranges wherein the sweetness enhancer is rebaudioside F overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Prakash et al. also teaches that rebaudioside is a type of natural high potency sweetener (‘068, Paragraph [0229]) and that the concentration of the natural high potency sweetener can vary depending on the identity of the beverage and the desired temporal and flavor properties (‘068, Paragraph [0214]).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.  Prakash et al. teaches the beverages comprising various beverage matrices and one or more additional sweeteners (‘068, Paragraph [0020]) wherein the sweetness recognition threshold concentration is specific for a particular enhancer and varies based on the beverage matrix (‘068, Paragraph [0038]).
Regarding applicant’s reliance on Table 2 of WO 2011/090709 that allegedly shows that Rebaudioside F generally has a sweetness recognition threshold of approximately 30 ppm (reporting 25 ppm for sweetness recognition threshold for Rebaudioside F, Examiner first notes that the WO 2011/090709 is not being relied upon in the rejection.  Examiner also notes that it is actually Table 1 of the ‘709 reference that discloses a particular example wherein Rebaudioside F has a sweetness recognition threshold of approximately 30 ppm.  Furthermore, the primary reference of Prakash et al. teaches the sweetness recognition threshold concentration is specific for a particular enhancer and varies based on the beverage matrix (‘068, Paragraph [0038]) and can be used for carbonated or non-carbonated beverages (‘068, Paragraph [0160]) and fruit juices, near water drinks, or milked based beverages (‘068, Paragraph [0161]) wherein the beverage comprises a water based liquid matrix, a phosphoric acid liquid matrix or a citric acid liquid matrix (‘068, Paragraph [0162]) and that a citric acid derivative is present in a concentration of about 100 ppm or less as disclosed by WO 2012/107201, which is incorporated into the primary reference of Prakash et al. by reference (‘068, Paragraph [0104]).  WO 2012/107201 has an equivalent PGPUB of Krohn et al. US 2014/0010939, which teaches a fruit juice comprising a sweetener composition (‘939, Paragraph [0477]) wherein the sweetener composition comprises citric acid (‘939, Paragraph [0426]) and Reb F (‘939, Paragraphs [0282] and [0286]).  Applicant points to a particular example in the WO 2012/107201 that is not relied upon in which one particular example shows Reb F has a sweetness recognition threshold of about 25 ppm.  Applicant also points to another example in the primary reference of Prakash et al. wherein Rebaudioside F is present at a concentration of about 30 ppm or less (‘068, Paragraph [0046]).  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments in view of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP § 2123.II.).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art in view of Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123.I.).  Wonschik US 2013/0078193 discloses sweetness detection threshold are understood to mean the level at which the lowest known concentration of a certain sweet compound that is perceivable by the human sense of taste varies from person to person and that a person of skill in the art will be able to select the concentration of the at least one sweetness enhancer so that it may impart an enhanced sweetness to a composition comprising at least one sweetener, e.g. a skilled artisan may select a concentration for the at least one sweetness enhancer so that the at least one sweetness enhancer does not impart any perceptible sweetness to a composition that does not comprise at least one sweetener (‘193, Paragraph [0049]) wherein the amount of sweetener composition in the consumable is dependent on the concentration of the natural or artificial sweeteners contained therein as well as on the presence of auxiliary substances such as phosphoric acid and citric acid (‘193, Paragraph [0158]).  Roman et al. US 2008/0268109 discloses the desired quantity of sweetener in a food product will depend on the food product, e.g. a desert type food product like cake requires a higher weight percent of a sweetener than a less sweet food product like bread and that the desired amount of sweetener utilized in the product is determined by the current formulation of a desired product (‘109, Paragraph [0001]).  Gerlat et al. US 2003/0008046 discloses the sweetness taste threshold of a sweetener is considered to be within the ordinary skill of one in the art and depends on the physical characteristics (solid, liquid, semi-solid form) or the presence of other components present in the food or composition to which the sweetener is added (‘046, Paragraph [0035]).  Jia et al. US 2010/0178389 discloses the sweetness detection threshold is higher in dairy products (‘389, Paragraph [0064]).  Applicant’s assertion that WO 2011/090709 teaches that Rebaudioside F is generally recognized to have a sweetness recognition threshold of 25 ppm is not found persuasive as this is only one particular example and does not apply to all edible consumable food and beverages since Gerlat et al. teaches that the sweetness taste threshold of a sweetener depends on the physical characteristics and presence of other components in the food or composition.  The transitional phrase “comprising” does not preclude the presence of unrecited elements.  The primary reference of Prakash et al. teaches that rebaudioside is a type of natural high potency sweetener (‘068, Paragraph [0229]) and that the concentration of the natural high potency sweetener can vary depending on the identity of the beverage and the desired temporal and flavor properties (‘068, Paragraph [0214]).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.  Prakash et al. teaches the beverages comprising various beverage matrices and one or more additional sweeteners (‘068, Paragraph [0020]) wherein the sweetness recognition threshold concentration is specific for a particular enhancer and varies based on the beverage matrix (‘068, Paragraph [0038]).
Applicant argues on Page 7 of the Remarks that the pending claims recite using Rebaudioside F at 60 ppm or 90 ppm and points to Table 2 of the application disclosing most tasters found that 60 or 90 ppm of Rebaudioside F enhances the sweetness of solutions of high fructose corn syrup relative to the same solutions without Rebaudioside F.  Applicant alleges that when 30 ppm of Rebaudioside F is used fewer tasters found the high fructose corn syrup solution to have enhanced sweetness and alleges that Prakash instructs the skilled artisan to avoid using Rebaudioside F above a concentration of 30 ppm and alleges that the skilled artisan would not expect 60 ppm or 90 ppm to provide better enhancement than 30 ppm based on Prakash.
Examiner argues that Table 2 of the instant application only shows that 3 different amounts of Reb F “enhance” the sweetness of high fructose corn syrup and Reb A.  However, this would be expected since Prakash et al. teaches that rebaudioside is a type of natural high potency sweetener (‘068, Paragraph [0229]) and that the concentration of the natural high potency sweetener can vary depending on the identity of the beverage and the desired temporal and flavor properties (‘068, Paragraph [0214]).  One of ordinary skill in the art would adjust the amount of rebaudioside F concentration based upon the particular degree of sweetness desired by a particular consumer for the beverage to be consumed.  Given that Prakash et al. teaches an overlapping range for the claimed concentration of sweetness enhancer of about 50 ppm to about 200 ppm (‘068, Paragraph [0039]) wherein the sweetness enhancer is rebaudioside F (‘068, Paragraph [0040]), an obviousness rejection is supported.  Where the claimed sweetness enhancer concentration ranges wherein the sweetness enhancer is rebaudioside F overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Furthermore, Table 2 shows an example of a concentration that is not claimed (300 ppm Reb A and 30 ppm Reb F, 11/18 = 61%) that has a higher reported enhancement of concentrations that are claimed (300 ppm Reb A and 60 ppm Reb F, 5/13 = 38%) (300 ppm Reb A and 90 ppm Reb F, 6/14 = 43%).  It is noted that Table 2 does not show any data that compares Reb F concentrations outside of the claimed amounts of 60 ppm and does not show any data outside of the claimed amounts of 60 ppm of glucose, sucralose, or aspartame.  The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance in view of Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) and that mere conclusions that the claimed concentrations had an unexpectedly sweetness enhancing of solutions containing high fructose corn syrup relative to solutions without rebaudioside F are not entitled to the weight of conclusions accompanying the evidence either in the specification or in a declaration (MPEP § 716.02(b).I.).  Evidence of unexpected properties may be in the form or a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP § 716.02(b).III.).  The only comparisons shown in Table 2 of the instant application between the claimed concentration range of Reb F and concentrations of Reb F outside of those claimed are with respect to a sweetener solution of Reb A or HFCS.  The Reb F concentration outside of the claimed range for the embodiment using Reb A as the sweetener solution has a higher reported enhancement than the Reb F concentration inside of the claimed range.  Additionally, the example of Table 2 regarding the Reb F concentration in a HFCS sweetener solution shows a linear correlation that as the Reb F concentration increases the reported enhancement increases as well, which does not show anything unexpected.  Therefore, applicant’s allegations that the claimed Reb F concentration range is critical is not found persuasive.
Examiner notes that applicant makes arguments to a specific example in WO 2011/090709, which is not being relied upon in the rejection.  Examiner cites to Wonschik US 2013/0078193, Roman et al. US 2008/0268109, Gerlat et al. US 2003/0008046, Jia et al. US 2010/0178389 only to rebut applicant’s arguments to the WO 2011/090709 reference that is not relied upon in the rejection.  Wonschik, Roman et al., Gerlat et al., or Jia et al. are not being relied upon in the rejection.  These four references are used exclusively to argue against applicant’s arguments to a specific example in a reference that is not relied upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792